Exhibit 99.1 PUBLISHED STUDY RESULTS SHOW THAT MESOBLAST CELLS ADMINISTERED INTRAVENOUSLY SIGNIFICANTLY AMELIORATE JOINT DISEASE IN MODEL OF EARLY RHEUMATOID ARTHRITIS Study provides translational and mechanistic support for Phase 2 trial results of Mesoblast’s cell therapy in patients with biologic refractory rheumatoid arthritis Melbourne, Australia and New York, USA; February 13, 2017: Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today announced results of a new study published in the current issue of the peer-reviewed journal Stem Cell Research & Therapy, showing that a single intravenous infusion of 150 million of the Company’s proprietary allogeneic “off-the-shelf” STRO-3 immunoselected Mesenchymal Precursor Cells (MPCs) significantly improved clinical disease severity, reduced joint cartilage erosions, and improved synovial inflammation and histopathology in a large animal model of early rheumatoid arthritis (RA).1 This is the first study to show that intravenously administered STRO-1/STRO-3 immunoselected MPCs can ameliorate clinical and histopathologic disease severity in a large animal model of collagen-induced arthritis, a highly relevant and predictive model of human RA.The study’s lead investigators, from the Faculty of Veterinary and Agricultural Sciences, University of Melbourne, compared treatment with a single intravenous infusion of either 150 million allogeneic, STRO-3 immunoselected and culture-expanded sheep MPCs or saline in 16 sheep with early collagen-induced arthritis.This well-established large animal model of human RA is driven by multiple pro-inflammatory cytokines produced by synovial fibroblasts, T cells and monocytes, and progresses from monoarthritis early in the disease to inflammation of multiple joints (polyarthritis), cartilage erosions, and joint destruction.2 Mesenchymal lineage precursors and stem cells have been shown to be capable of targeting mechanistic pathways that are central to the process of progressive RA in humans, including by inhibiting the joint synovial fibroblast pro-inflammatory factor NF-kappaB that is implicated in synovial proliferation, inflammation, and joint destruction, and by polarizing pro-inflammatory monocytes and T cells to anti-inflammatory states.Notably, STRO-1 positive MPCs have been shown to be at least 10-fold more potent inhibitors of T-cell activation and proliferation than conventional plastic-adherent Mesenchymal Stem Cells (MSCs).3 Key clinical, immunologic, and histopathologic outcomes of the study were: • Within two days, the MPC-treated group showed significantly faster decline of elevated neutrophil numbers in the blood than saline-treated controls, a white blood cell type that plays a critical role in the clinical manifestations of RA, gout and other inflammatory joint diseases in humans • Within four days, and over the two-week study period, the MPC-treated group had a significantly lower composite clinical score of lameness, joint swelling and pain compared with saline-treated controls, with significant improvements seen in each of these clinical parameters • Markers of inflammation in the blood (interleukin 17 and Activin A) were significantly reduced in the MPC-treated group compared with saline-treated controls over the two-week study period • At the end of the study, the MPC-treated group showed significantly less joint destruction and joint inflammation compared with saline-treated controls, as evidenced by: o significantly reduced joint cartilage erosions o significantly reduced levels of activated synovial fibroblasts and fibrosis o significantly reduced infiltration of synovial tissues with monocytes and CD4 T cells, and; o significantly reduced blood vessel formation within the synovial tissues Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
